Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 May 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia May 8. 1791.

Your letter of April 13. tho’ it came to hand on the 30th. is yet to be acknowleged. That of May 1. I received last night, within seven days of it’s date. The post from Richmond comes I believe in 4. days at this season of the year, so that our correspondence might be very prompt if you had a regular post from Charlottesville to Richmond. I thank you for all the small news of your letters, which it is very grateful to me to recieve. I am happy to find you are on good terms with your neighbors. It is almost the most important circumstance in life, since nothing is so corroding as frequently to meet persons with whom one has any difference. The ill-will of a single neighbor is an immense drawback on the happiness of life, and therefore their good will cannot be bought too dear.—The loss of my vis-a-vis, coming round by water from Richmond to this place taught me that it was best to trust nothing that way during the boisterous months of the winter and spring. I am afraid I have a second lesson of the same kind, as I had 4. hhds. of tobacco on board a Capt. Stratton, who was to sail from Richmond 3. weeks ago, but is not arrived here. On board him were J. Eppes’s books and baggage. I fear he must be lost. I had been particularly waiting for him, as being a very careful man and going directly to Richmond, to send the Mattrasses &c. Tomorrow however I will have the packages finished, and send them by any other conveyance which occurs. They will contain as follows.
6. mattrasses.
A package of James’s bedding from Paris. To be kept for him.


do.    Sally’s do.



The Encyclopedie.
}
for Mr. Randolph.


Buffon.


Tacitus.


Journaux de physique


Magazin des modes.
}
for yourself.


Sacontalá.


Calash



Anacharsis for Maria.




Herrera. 4. vols.
}
to be deposited in my library.


History of Florida. 2. vols.


Acosta


A box containing 2. panes of glass for Mrs. Lewis.
Some Windsor chairs if the vessel can take them.
I am made happy by Petit’s determination to come to me. I had not been able to assume the name of a housekeeper for want of a real housekeeper. I did not look out for another, because I still hoped he would come. In fact he retired to Champaigne to live with his mother, and after a short time wrote to Mr. Short ‘qu’il mouroit d’ennui.’ and was willing to come. I shall acknowlege the receipt of Mr. Randolph’s letter next week. Adieu, my dear, with affectionate esteem to you both. Your’s,

Th: Jefferson

